Citation Nr: 0527533	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  04-04 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to an increased rating for degenerative changes 
of the lumbar spine with spondylosis, in excess of 20 percent 
from August 30, 2002 and in excess of 40 percent from 
February 7, 2005.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to 
January 1979, with two years and ten months of prior active 
unverified service noted on the DD Form 214 of record.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  The RO denied an increased rating for the 
service-connected back disability, and recharacterized the 
disability from chronic lumbosacral strain to degenerative 
disc disease of the lumbar spine.  

During the pendency of the appeal, the RO issued a rating 
decision in December 2003 which increased the rating to 20 
percent, and again recharacterized the back disability as 
degenerative changes of the lumbar spine with spondylosis, 
effective from August 30, 2002, the date of the veteran's 
claim.  

In a February 2005 rating decision, the RO again increased 
the rating for the degenerative changes of the lumbar spine 
with spondylosis to 40 percent, effective from February 7, 
2005.  As the award is not a complete grant of benefits, the 
issue remains in appellate status.  See AB v. Brown, 6 Vet. 
App. 35 (1993).

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge at the RO in July 2005.  A 
transcript of his testimony has been associated with the 
claims file.  




FINDINGS OF FACT

1.  Prior to January 26, 2004, the veteran's service-
connected degenerative changes of the lumbar spine with 
spondylosis were productive of subjective complaints of pain 
in the low back with radiating pain down the right leg with 
flexion limited to 60 degrees; but neither severe limitation 
of motion nor intervertebral disc syndrome were demonstrated 
during that time.

2.  As of January 26, 2004, the date of a VA physical therapy 
note, it is factually ascertainable that the veteran's 
service-connected degenerative changes of the lumbar spine 
are productive of subjective complaints of pain in the low 
back and down the right leg, and objective evidence of disc 
herniation at L5-S1, and limitation of flexion to 25 degrees.  

3.  Objective evidence of ankylosis of the lumbar spine, 
incapacitating episodes having a total duration of at least 
two weeks during the past 12 months, and/or neurological 
impairment have not been shown.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the 
service-connected degenerative changes of the lumbar spine 
with spondylosis have not been met prior to January 26, 2004.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 7104 (West 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.7, 4.71a, Diagnostic Codes 5292, 
5293, 5295 (2003) and 5237, 5242, 5243 (2005).

2.  The criteria for a 40 percent rating, but no higher, for 
the service-connected degenerative changes of the lumbar 
spine with spondylosis have been met since January 26, 2004, 
but no earlier.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 7104 
(West 2002); 38 C.F.R. §§ 3.321, 3.400(o), 4.1, 4.7, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2003) and 5237, 5242, 5243 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, notice of the VCAA was provided to the 
veteran in September 2002, prior to the initial unfavorable 
agency decision which was issued in January 2003.  As such, 
the Board finds no defect with respect to the timing of the 
VCAA notice.  The discussions in the rating decision, 
statement of the case (SOC), and supplemental statement of 
the case (SSOC) have informed the claimant of the information 
and evidence necessary to warrant entitlement to the benefits 
sought.  

With regard to the content, or scope of the September 2002 
duty-to-assist letter, the Board finds that VA fully notified 
the veteran of what is required to substantiate his claim.  
Together, the VCAA letter of September 2002, the rating 
decision of January 2003, and the January 2004 Statement of 
the Case, provided the veteran with a summary of the 
evidence, the applicable laws and regulations and a 
discussion of the facts of the case.  VA specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  Although the veteran was not 
specifically asked to provide any evidence in his possession 
that pertained to his claim, the Board finds that the veteran 
was not prejudiced by such failure.  The veteran was 
requested to tell the RO about any additional information or 
evidence that he wanted the RO to obtain, and thus, was, in 
effect requested to submit all evidence in his possession 
that pertained to his claim.  Moreover, and in response to 
that request, the veteran indicated that he had additional 
private evidence to submit and completed the necessary VA 
Form(s) 21-4142 Authorization and Consent to Release 
Information to VA.  As a result, additional records were 
obtained.  It is therefore the Board's conclusion that the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  The duty to notify the appellant was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103 (West 2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In the 
present case, the evidence includes the service medical 
records, VA treatment records, and VA examination reports 
dated in September 2002 and February 2005, as well as 
testimony and written statements from the veteran.  As VA 
examinations and other medical evidence are of record, the 
Board finds no further VA examination necessary in this case.  
It does not appear that there are any other additional 
records that are necessary to obtain before proceeding to a 
decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  

II.  Increased evaluation -back disability

Shortly after veteran's separation from service, the RO 
issued a rating decision in February 1979 which granted 
service connection for chronic lumbosacral strain.  An 
initial noncompensable rating was assigned under Diagnostic 
Code 5295, effective on January 18, 1979.  

Rating decisions issued in November 1981 and December 1984 
denied the veteran's claim for an increased (compensable) 
rating for the service-connected chronic lumbosacral strain; 
however, a March 2000 rating decision granted a compensable 
rating to 10 percent for the service-connected chronic 
lumbosacral strain, effective on August 6, 1999.  That 
decision was not timely appealed and became final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.302(a) 
(2005).

On August 30, 2002 the RO received the veteran's most recent 
claim for an increased rating for the service-connected 
chronic lumbosacral strain.  In subsequent statements and 
testimony, the veteran testified that his job, working in 
food service, required standing and lifting which exacerbated 
his back pain.  The veteran contends that he is entitled to 
increased evaluation due his back disability.  

The VA and private treatment records show complaints of back 
pain dating back to January 2001.  The January 2001 private 
treatment report notes complaints of acute low back pain.  On 
examination, bilateral lumbar and costovertebral angle 
percussion tenderness was noted.  An acute exacerbation of 
low back pain was noted again in March 2001.  

A February 2002 VA report of physical therapy noted 
complaints of intermittent low back pain with pain in the 
left extremity to the thigh and pain in the right extremity 
to the calf.  Pain was worse on standing and when still, and 
increased as the day progressed.  The veteran reported that 
the pain had been present since the military, but it had 
recently increased into the lower extremities.  On 
examination, lordosis was accentuated, but there was no loss 
of movement noted.  Neurological examination was essentially 
negative, with no motor or sensory deficits.  

Complaints of back pain were noted again on a June 2002 
private treatment report, and an August 2002 VA record notes 
chronic low back pain with acute exacerbation.  

At a September 2002 VA examination, the veteran reported 
persistent pain at pain level of 9/10 with daily flare-up.  
He complained of stiffness and lack of ability to work for 
long periods of time or walk long distances, mainly up hill.  
The veteran described his flare-ups as severe enough to cause 
him to have to crawl.  He did not use any assistive device to 
walk.  Treatments which provided only temporary short-term 
relief included analgesics, heat, ice, and physical therapy.  

Physical examination revealed was mild paraspinal tenderness 
at his paraspinal muscles.  Range of motion of the lumbar 
spine revealed active flexion from 0 to 60 degrees, active 
extension from 0 to 20 degrees with pain at the extreme of 
extension.  Lateral bending to the left was 0 to 30 degrees.  
Lateral bending to the right was 0 to 30 degrees.  Rotation 
to the left was 0-70 degrees and rotation to the right was 0-
70 degrees.  Passive ranges of motion were equal to active 
ranges of motion except for flexion.  The veteran could be 
passively flexed from 0 to 70 degrees.  He could passively be 
extended from 0 to about 30 degrees with some pain.  There 
was no decrease in sensation in his perineum.  He reported 
decreased sensation down his right leg in a nonspecific 
dermatomal distribution.  There was no muscular wasting or 
weakness of his lower extremities.  He had normal pulses in 
his feet.  The impression was lumbosacral strain and lumbar 
arthritis.  X-rays of the lumbar spine revealed minimal 
spondylosis and minimal L5-S1 disc space narrowing.  

Physical therapy notes from October 2002 noted increased 
stiffness with a pain rating of 7/10 in the low back.  The 
veteran described the pain as a stabbing pain in the 
bilateral lumbar paraspinal/erector spinae musculature.  The 
veteran also noted episodes of radicular symptoms in the 
lower extremities.  

VA treatment records dated in November 2003 show consistent 
complaints of low back pain with pain radiating down the 
right leg.  

While the appeal was pending, the RO issued a December 2003 
rating decision which noted the revisions to the spine 
regulations and assigned an increased rating of 20 percent 
for the degenerative changes with spondylosis.  The effective 
date of the increase was August 30, 2002, the date on which 
the RO received the veteran's most recent claim for an 
increased rating.  

The veteran asserted that the September 2002 VA examiner did 
not consider any possible neurological manifestations of the 
degenerative changes with spondylosis and that the 
examination was inadequate because the examiner simply looked 
at the veteran and determined his ranges of motion without 
actually measuring.

A January 2004 VA physical therapy note indicates that the 
veteran was seen for numerous visits during the prior year, 
and despite multiple interventions, the pain had not 
resolved.  The veteran ambulated with slight antalgia.  A 
TENS unit was issued.  

A June 2004 VA x-ray report of the lumbar spine revealed mild 
degenerative joint disease, most pronounced at the L5-S1 
level.  A July 2004 consultation notes that the veteran 
brought a private magnetic resonance imaging (MRI) report to 
the consultation which showed significant disc herniation 
with narrowing of lateral recess at L5-S1.  

The veteran continued to complain of severe low back pain 
with pain radiating down the right leg in January 2005.  

In light of the veteran's contentions, as well as the 
additional VA records, the veteran was afforded another VA 
examination in February 2005.  The veteran reported that the 
pain from the injury to his back during service was moderate 
at the onset, but it had worsened since 2003.  The veteran 
took Tramadol and Darvocet for pain.  The epidural injections 
helped for six hours.  The low back pain radiated to the 
right leg and it affected his ability to walk.  He tended to 
favor the right side.  There was no change in the range of 
motion after repetitive use.  There was no history of 
intervertebral disc syndrome in the last twelve months.  
Flare-ups of pain occurred with over exertion.  

Range of motion of the lumbar spine revealed flexion to 25 
degrees without pain and 40 degrees with pain.  Extension was 
to 10 degrees without pain and 15 degrees with pain.  Lateral 
flexion was 10-10 degrees without pain and 20-20 with pain.  
Rotation was 15-20 degrees without pian and 15-20 degrees 
with pain.  The ranges of motion were no additionally limited 
by pain, fatigue, weakness or lack of endurance.  He had no 
straight leg raising sign.  There was no motor weakness and 
no sensory findings.  The deep tendon reflexes were equal and 
symmetrical and the gait was normal.  X-rays of the lumbar 
spine showed mild degenerative changes of the lumbar spine.  
computerized tomography (CT) scan showed herniated disk on 
the right side at L5-S1 with facet arthropathy which 
contributed to the narrowing of the canal and making the 
problem worse than it was.  

The diagnosis was as follows:  "There is actually little 
evidence of neurological or orthopedic dysfunction but the 
last word in this case belongs to the CT scan and the 
diagnosis will be herniated disk at L5-S1 on the right side 
with facet arthropathy which further contributed to the 
narrowing of the foramen."  

In light of the medical findings from the February 2005 VA 
examination, the RO issued another rating decision in 
February 2005 which further increased the rating for the 
service-connected degenerative changes of the lumbar spine 
with spondylosis to 40 percent, effective from February 7, 
2005, the date of the VA examination.  

At his personal hearing before the undersigned Veterans Law 
Judge at the RO in July 2005, the veteran The veteran 
testified that the symptoms and objective findings noted 
during the February 2005 VA examination had been present for 
at least a year prior to the date of the examination and that 
the episodes of pain caused incapacitation for roughly six 
weeks out of the year.  

The history of the veteran's disability was reviewed, but the 
more recent evidence is the most relevant to his claim for an 
increased rating.  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  When 
there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

Disability evaluations are based on functional impairment.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2005).  Disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in the parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portrays the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective enervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 
4.45 (2005).  Functional impairment may be due to less or 
more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); Johnston v. Brown, 
10 Vet. App. 80, 85 (1997).

The RO evaluated the veteran's low back disability under 
Diagnostic Code 5292 (2002), for limitation of motion of the 
lumbar spine.  During the pendency of this appeal, multiple 
revisions were made to the Schedule for Rating Disabilities 
of the Spine.  First, effective September 23, 2002, the 
criteria for adjudicating intervertebral disc syndrome was 
revised.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 2002) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293).  
Furthermore, effective on September 26, 2003, the rating 
criteria for all spinal disabilities, including 
intervertebral disc syndrome were revised and published in 
the Federal Register. See 66 Fed. Reg. 51454-51458 (Sep 26, 
2003) (now codified as amended at 38 C.F.R. § 4.71(a), 
Diagnostic Codes 5235 to 5243).

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2005).

Prior to the regulatory change, a 10 percent disability 
evaluation was warranted under Diagnostic Code 5292 for 
slight limitation of motion of the lumbar spine, a 20 percent 
disability evaluation was assigned for moderate limitation of 
motion of the lumbar spine, and a 40 percent evaluation was 
assigned for severe limitation of motion of the lumbar spine.  
Diagnostic Code 5292 allows for a schedular rating of no more 
than 40 percent, which is the maximum rating assignable for 
limitation of motion of the lumbar spine.

Consideration was also given to other diagnostic codes.  
Prior to the regulatory changes, Diagnostic Code 5295, for 
lumbosacral strain, provided for a 10 percent rating for 
characteristic pain on motion.  A 20 percent evaluation was 
assigned for muscle spasm on extreme forward bending, and 
unilateral loss of lateral spine motion in standing position.  
A 40 percent evaluation required severe lumbosacral strain 
with listing of the whole spine to the opposite side; 
positive Goldthwaite's sign; marked limitation of forward 
bending in the standing position; loss of lateral motion with 
osteoarthritic changes; or narrowing or irregularity of the 
joint space; or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002).  

With any form of arthritis, painful motion is an important 
factor of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2005).

Diagnostic Code 5003 provides that degenerative arthritis 
(hypertrophic or osteoarthritis), if established by X-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  However, when the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a (2005).

As noted, the first revisions affected the criteria for 
intervertebral disc syndrome.  
Under the previous Diagnostic Code 5293, effective prior to 
September 23, 2002, postoperative, cured intervertebral disc 
syndrome warrants a zero disability rating, mild 
intervertebral disc syndrome warrants a 10 percent disability 
rating, moderate with recurring attacks warrants a 20 percent 
disability rating, severe with recurring attacks and 
intermittent relief warrants a 40 percent disability rating, 
and pronounced, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief warrants a 60 percent disability 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).

Under the revised Diagnostic Code 5293, effective September 
23, 2002, intervertebral disc syndrome (preoperatively or 
postoperatively) is to be rated either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under Section 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months warrant a 10 percent 
disability evaluation.  Incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months warrant a 20 percent disability 
evaluation.  Incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months warrant a 40 percent disability evaluation.  
Incapacitating episodes having a total duration of at least 
six weeks during the past 12 months warrant a 60 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003).

A new rating formula for the spine became effective September 
26, 2003. Under the new rating formula, intervertebral disc 
syndrome should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2005).  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of height warrants a 10 percent disability rating.  

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent disability rating. 

Forward flexion of the cervical spine 15 degrees or less; or 
favorable ankylosis of the entire cervical spine warrants a 
30 percent disability rating. 

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent disability rating. 

Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent disability rating.

Unfavorable ankylosis of the entire spine warrants a 100 
percent disability rating. 

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  Diagnostic Code 5235, Vertebral fracture or 
dislocation; Diagnostic Code 5236, Sacroiliac injury and 
weakness; Diagnostic Code 5237 Lumbosacral or cervical 
strain; Diagnostic Code 5238 Spinal stenosis; Diagnostic Code 
5239 Spondylolisthesis or segmental instability; Diagnostic 
Code 5240 Ankylosing spondylitis; Diagnostic Code 5241 Spinal 
fusion; Diagnostic Code 5242 Degenerative arthritis of the 
spine (see also Diagnostic Code 5003); Diagnostic Code 5243 
Intervertebral disc syndrome.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243 (in effect from September 26, 2003).

The criteria for evaluating intervertebral disc disease were 
essentially unchanged from the September 2002 revisions, 
except that the DC for intervertebral disc disease was 
changed from 5293 to 5243. 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on a claim for increase will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later.   38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400(o) (2005).  

Here, the medical evidence in this case shows a general 
decline in the veteran's functioning due to worsening of back 
pain and frequency of acute exacerbations beginning around 
2002.  For example, in February 2002 the veteran began 
reporting an increase in the sciatic pain in the lower 
extremities.  The September 2002 VA examination report noted 
reports of persistent pain with daily flare-ups.  However, 
and for the reasons set forth hereinbelow, the objective 
evidence of record does not support the assignment of a 
rating in excess of 20 percent under either the old, or 
revised regulations until January 26, 2004, the date of a VA 
physical therapy note.  

First, the VA examination in September 2002 noted limitation 
of flexion to 60 degrees, extension to 20 degrees, lateral 
bending from 0 to 30 degrees to the right and the left, and 
rotation to the right and left from 0 to 70 degrees.  These 
ranges of motion correspond to a 20 percent rating under both 
the old regulations, in effect for limitation of motion of 
the lumbar spine prior to September 26, 2003, as well as the 
revised regulations in effect since that time.  

Prior to the regulatory change, in order to warrant a rating 
in excess of 20 percent, the evidence would have had to show 
severe intervertebral disc syndrome, severe limitation of 
motion of the lumbar spine, severe lumbosacral strain, or 
ankylosis of the spine.  Prior to September 26, 2003, (and 
prior to September 23, 2002 for Diagnostic Code 5293) the 
symptomatology of degenerative changes of the lumbar spine 
with spondylosis did not more nearly approximate the criteria 
for a rating in excess of 20 percent under any diagnostic 
code, including Diagnostic Codes 5292, 5293 or 5295.  
Although the veteran complained of severe pain, the objective 
findings did not show severe limitation of motion, severe 
strain or severe intervertebral disc syndrome.  

Moreover, the symptomatology attributable to degenerative 
changes of the lumbosacral spine with spondylosis did not 
meet the criteria for a rating under the revised criteria (or 
the old criteria) until January 26, 2004.  

Beginning on September 23, 2002 (the effective date of the 
revised criteria for intervertebral disc syndrome), the 
evidence did not show that a rating in excess of 20 percent 
was warranted under the revised criteria of Diagnostic Code 
5293.  In other words, the objective evidence of record did 
not show (and has never shown) that the veteran's service-
connected degenerative changes with spondylosis is productive 
of incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months.  The regulations state that an incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that require bed rest prescribed by a physician 
and treatment by a physician.  The evidence in this case has 
never shown that the veteran's symptoms required bed rest 
prescribed by a physician.  As such, a rating in excess of 20 
percent under the revised criteria for Diagnostic Code 5293 
(later changed to Diagnostic Code 5243) has never been 
warranted.  The Board is mindful that the veteran was 
diagnosed with a herniated disc in July 2004; however prior 
to January 26, 2004, the period in question, intervertebral 
disc syndrome was not shown.  

Furthermore, although the veteran testified in July 2005 that 
he suffered from incapacitating episodes of acute pain having 
a total duration of at least six weeks during the past 12 
months, the objective evidence of record does not show that 
the veteran's symptoms have ever required bed rest prescribed 
by a physician.  Additionally, the objective evidence of 
record does not show that he suffers from any sensory or 
motor deficit, which would allow a separate rating for 
neurological manifestations.  Although the veteran complains 
of neurological deficit and incapacitating episodes, there is 
no objective evidence of record to support the veteran's 
contentions.  There is no evidence of record, other than the 
veteran's contentions, that he has objective neurological 
deficit and/or incapacitating episodes having a total 
duration of at least four weeks during the past 12 months.  
As the veteran is not a medical expert, he is not competent 
to express an authoritative opinion on this issue.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 
Vet. App. 91 (1993).

Furthermore, between September 26, 2003 (the effective date 
for the revised regulations for all other spine disabilities) 
and January 26, 2004, the objective medical evidence of 
record did not indicate that a rating in excess of 20 percent 
was warranted under the revised regulations pertaining to the 
spine.  To warrant a rating in excess of 20 percent, the 
evidence would have to show forward flexion of the 
thoracolumbar spine limited to 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  
During the time period between September 26, 2003 and January 
26, 2004, this was not shown.  Rather, during that time 
period, the veteran continued to complain of severe pain in 
the low back with pain radiating down the right leg, but 
there is no indication that the veteran met the objective 
criteria necessary for a rating in excess of 20 percent under 
either the old, or the revised rating criteria. 

Although the veteran consistently complained of pain, the 
Board finds that, objectively, it was not factually 
ascertainable that degenerative changes of the lumbar spine 
with spondylosis had increased in severity to the point that 
warranted a 40 percent evaluation (under either the old or 
the new regulations) until January 26, 2004.  As noted above, 
a physical therapy note on that date provided evidence that 
the veteran was seen for numerous visits during the prior 
year and that his pain had not resolved, despite multiple 
interventions.  The note also indicated that a TENS unit was 
issued at that time.  The Board finds this documentation 
indicates severe debility.  While there is a possibility that 
the level of debility shown in January 2004 was present prior 
to that time, it is simply not factually ascertainable based 
on the evidence of record.  

Resolving all doubt in the veteran's favor, the Board finds 
that it was factually ascertainable from January 26, 2004, 
and after, that the evidence demonstrated objective findings 
of severe debility.  For example, the veteran's pain was not 
resolving with ongoing physical therapy treatment, 
degenerative joint disease was noted, most pronounced at the 
L5-S1 level; and, importantly, a VA doctor read a private MRI 
report in July 2004 to reveal significant disc herniation.  
Furthermore, on VA examination in February 2005, flexion of 
the lumbar spine was limited to 25 degrees.  Flexion of the 
lumbar spine to 30 degrees or less warrants a 40 percent 
evaluation under the general rating formula for diseases and 
injuries of the spine.  

The RO determined that the effective date of the 40 percent 
rating should be the date of the VA examination in February 
2005 since it was not until that date that the limitation of 
flexion was shown to be limited to 30 degrees or less.  
However, the Board finds that the evidence as of January 26, 
2004 tends to show that the veteran's symptoms met the 
criteria for a 40 percent rating during that time period.  
Although the objective evidence did not reflect a limitation 
of flexion to 30 degrees or less until February 2005, the 
Board finds that the veteran's symptoms dating back to 
January 26, 2004 were compatible with those found on 
examination in February 2005.  At his hearing in July 2005, 
the veteran testified that the severe symptomatology noted on 
the February 2005 VA examination had been present for at 
least a year prior to the VA examination.  Although the 
veteran is not found competent to testify as to diagnosis or 
causation, he is competent to testify as to symptoms.  As 
such, the veteran's testimony is probative in that regard.  

In short, the Board concludes that the medical evidence of 
record in this case shows that, prior to January 26, 2004, 
the veteran's service-connected degenerative changes of the 
lumbar spine with spondylosis were productive subjective 
complaints of pain in the low back with radiating pain down 
the right leg with flexion limited to 60 degrees.

Since January 26, 2004, the date of a VA physical therapy 
note, it is factually ascertainable that the veteran's 
service-connected degenerative changes of the lumbar spine 
have been productive of subjective complaints of pain in the 
low back and down the right leg, and objective evidence of 
disc herniation at L5-S1, and limitation of flexion to 25 
degrees.  

However, objective evidence of ankylosis of the lumbar spine, 
incapacitating episodes having a total duration of at least 
two weeks during the past 12 months, and/or objective 
evidence of neurological impairment has never been shown.  

Finally, the Board must address whether higher ratings are 
assignable based on whether functional limitation is further 
limited by pain.  See DeLuca v. Brown, 8 Vet. App. 202 
(1996).  In this regard, the Board is aware that the veteran 
demonstrates pain on motion.  However, he does not 
demonstrate additional range of motion loss due to pain on 
use or during flare-ups as noted by a medical examiner, that 
has not already been considered in the ratings currently 
assigned. Specifically, the February 2005 VA examination 
noted limitation of flexion of the lumbar spine to 25 degrees 
without pain, and 40 degrees with pain.  This means, that the 
veteran's range of flexion is actually to 40 degrees, further 
limited to 25 degrees with pain; and the veteran is rated 
based on his flexion limited to 25 degrees.  As such, the 
veteran's pain has already been considered in the ratings 
currently assigned, and there is no medical evidence showing 
that the veteran experiences periods of "flare-ups" where 
his limitation of motion is worse due to pain, that is not 
already compensated for with the ratings currently assigned.


ORDER

A rating in excess of 20 percent for the service-connected 
degenerative disc disease of the lumbar spine with 
spondylosis is denied, prior to January 26, 2004.

A rating of 40 percent, but no more, is granted from January 
26, 2004, subject to the laws and regulations governing the 
payment of monetary benefits.


	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


